 



--------------------------------------------------------------------------------

Exhibit 10.1



Amendment No. 1 to Securities Purchase AGREEMENT

 

This Amendment No. 1, dated as of February 9, 2012 (this “Amendment”) amends
that certain SECURITIES PURCHASE AGREEMENT, dated as of June 2, 2011 (as amended
hereby, the “Securities Purchase Agreement”), by and among THE AMACORE GROUP,
INC. (the “Company”), VICIS CAPITAL MASTER FUND (the “Purchaser”), and each of
the undersigned Guarantors (each a “Guarantor” and collectively, the
“Guarantors”).

 

RECITALS

 

WHEREAS, Company and Purchaser entered into the Securities Purchase Agreement
pursuant to which Purchaser agreed to acquire up to $2,500,000 in principal
amount of the Company’s 15% Senior Secured Convertible Notes due June 30, 2012
(each an “Acquired Note” and collectively, the “Acquired Notes”), which are
convertible into shares of the Company’s Class A Common Stock (the “Common
Stock”), par value $.001 per share (the “Conversion Shares” and, together with
the Acquired Notes, the “Securities”); and

 

WHEREAS, contemporaneous with the consummation of the transactions contemplated
by the Securities Purchase Agreement, the Company and the Purchaser entered into
that certain Amended and Restated Security Agreement, dated as of June 2, 2011,
by and between the Company and the Purchaser (as amended, restated, supplemented
or otherwise modified from time to time, the “Amended and Restated Security
Agreement”);

 

WHEREAS, contemporaneous with the consummation of the transactions contemplated
by the Securities Purchase Agreement, the Guarantors and the Purchaser entered
into that certain Amended and Restated Guaranty Agreement, dated as of June 2,
2011, by and among each such Guarantor and the Purchaser (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Guaranty Agreement”);

 

WHEREAS, contemporaneous with the consummation of the transactions contemplated
by the Securities Purchase Agreement, the Guarantors and the Purchaser entered
into that certain Amended and Restated Guarantor Security Agreement, dated as of
June 2, 2011, by and between each Guarantor and the Purchaser (as amended,
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Guarantor Security Agreement”);

 

WHEREAS, contemporaneous with the consummation of the transactions contemplated
by the Securities Purchase Agreement, the Company and the Purchaser entered into
that certain Registration Rights Agreement, dated as of June 2, 2011 (the
“Registration Rights Agreement”), pursuant to which the Company granted the
Purchaser certain registration rights;

1

 

WHEREAS, the Company and Purchaser wish to amend the Securities Purchase
Agreement to permit the Company to sell to Purchaser, upon the terms and
conditions stated in this Amendment, one or more additional Acquired Notes in
the aggregate principal amount of up to $1,500,000 (the “Additional Acquired
Notes” and such principal amount, the “Additional Purchase Price”); and

 

WHEREAS, capitalized terms not defined herein shall have the meaning as set
forth in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. AMENDMENT OF SECURITIES PURCHASE AGREEMENT.

 

1.1 The following recital is added as the second recital of the Securities
Purchase Agreement:

 

“WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to Purchaser up to an additional $1,500,000 in
principal amount of its 15% Senior Secured Convertible Notes due June 30, 2012,
in the form attached hereto as Exhibit A (each, an “Additional Acquired Note”
and each of which shall be considered an “Acquired Note” hereunder), which are
convertible into shares of the Company’s Common Stock, par value $.001 per share
(which shares of Common Stock shall be considered “Conversion Shares” hereunder,
and together with the additional Acquired Notes, shall be considered
“Securities” hereunder).”

 

1.2 Section 1.1 of the Securities Purchase Agreement is hereby amended by adding
the following clause (a):

 

“(a) Subject to the terms and conditions hereof and in reliance on the
representations and warranties contained herein or made pursuant hereto, the
Company will issue and sell to the Purchaser, and the Purchaser will purchase
from the Company at the closing of the transactions contemplated hereby (each of
which shall be deemed to be a “Closing” for all purposes hereunder), the
Additional Acquired Notes; provided that such additional Acquired Notes shall
not have an aggregate principal amount that exceeds $1,500,000 (the “Additional
Purchase Price”). The “Additional Purchase Price” shall be considered a part of
the Purchase Price for all purposes hereunder.”

2

 

1.3 Section 1.3 of the Securities Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

 

“1.3 Initial Closing. On the date of Amendment No. 1 to this Securities Purchase
Agreement, the Company shall deliver to the Purchaser an Acquired Note in the
principal amount of $500,000 and the Purchaser shall deliver to the Company an
amount equal to $500,000 (the “Initial Closing Payment”) via wire transfer of
immediately available funds in accordance with the instructions provided by the
Company.”

 

1.4 Section 1.4 of the Securities Purchase Agreement is hereby amended by adding
the following clause (e):

 

“(e) As soon as reasonably practicable after the date of Amendment No. 1 to this
Securities Purchase Agreement but in no event later than the fifth business day
thereafter, the Purchaser shall deposit an additional Escrow Amount equal to
$1,000,000 into the Escrow Account until such time as funds may be released
pursuant to the terms of this Agreement and the Escrow Agreement, as amended.”

 

2. CONDITIONS TO CLOSING.

 

2.1 The Company’s obligations to sell the Securities at each Closing is subject
to the fulfillment to its satisfaction on or prior to the Closing Date of the
conditions set forth in Article V of the Securities Purchase Agreement, and,
with respect to the initial Closing only, the Company shall have received the
Initial Closing Payment.

 

2.2 The obligation of the Purchaser to purchase the Securities at each Closing
is subject to the fulfillment to its satisfaction on or prior to such Closing
Date of each of the following conditions, each of which may be waived by the
Purchaser:

 

(a) Each condition set forth in Article IV of the Securities Purchase Agreement
(provided, however, the Purchaser hereby waives the conditions set forth in
Section 4.4, Section 4.5 and Section 4.7, or acknowledges that such conditions
have been previously satisfied);

 

(b) The Company shall have executed and delivered the following agreements and
documents as of the date hereof:

 

(i) the Second Amendment to Escrow Agreement in the form of Exhibit A attached
hereto;

 

(ii) the Second Amendment to Stock Pledge and Escrow Agreement in the form of
Exhibit B attached hereto;

 

(iii) a certificate of an officer of the Company, dated such Closing Date,
certifying (i) the fulfillment of the conditions specified in Section 2.2(b)(i)
of this Amendment, (ii) the Board resolutions approving this Agreement and the
transactions contemplated hereby, (iii) the articles of incorporation and bylaws
of the Company; (iv) the names of each officer and director of the Company as of
such Closing Date; and (v) such other matters as the Purchaser shall reasonably
request; and

3

 

(iv) an Additional Acquired Note in the principal amount of $500,000.

 

3. APPLICABILITY OF REPRESENTATIONS AND WARRANTIES AND COVENANTS. The Purchaser
hereby agrees and affirms that each representation and warranty made in Article
III of the Securities Purchase Agreement is true and correct as of the date
hereof. The Company hereby agrees and affirms that each representation and
warranty made in Article II of the Securities Purchase Agreement is true and
correct as of the date hereof, except as set forth on Schedule 1 attached hereto
and disclosures made on Schedule 1 shall be deemed to be exceptions to the
representations and warranties in Article II of the Securities Purchase
Agreement. The Company hereby covenants that each of the covenants contained in
Articles VII and VIII of the Agreement shall be renewed as of the date hereof
and shall apply to the Additional Acquired Notes, as applicable.

 

4. SECURED NATURE OF OBLIGATIONS; REGISTRATION RIGHTS. The Company hereby agrees
and confirms that all obligations under the Additional Acquired Notes and under
this Amendment shall constitute additional “Obligations” under the Amended and
Restated Security Agreement. The Company hereby agrees and confirms that all
shares of Common Stock underlying the Additional Acquired Notes constitute
additional “Registrable Securities” under the Registration Rights Agreement.
Each Guarantor hereby agrees and confirms that all obligations under the
Additional Acquired Notes and under this Amendment shall constitute additional
“Obligations” under the Amended and Restated Guaranty Agreement and the Amended
and Restated Guarantor Security Agreement.

 

5. WAIVER OF ANTI-DILUTION RIGHTS. Purchaser acknowledges and agrees that the
Additional Notes constitute “Senior Notes” under that certain Waiver of
Anti-Dilution Rights by and between Purchase and the Company dated as of June 2,
2011.

 

6. MISCELLANEOUS. The Securities Purchase Agreement shall be deemed amended to
the extent set forth in this Amendment. The Securities Purchase Agreement, as
amended by the Amendment, shall constitute one agreement. All other terms and
provisions shall remain in full force and effect and shall apply with respect to
this Amendment and the Securities issued hereunder. If there is any
inconsistency with the terms of the Securities Purchase Agreement and the
Amendment, the terms of the Amendment shall govern over the Agreement. This
Amendment is intended to be a final expression of the parties’ agreement to
amend the Agreement and is intended to be a complete and exclusive statement of
their agreement and understanding with respect to such amendment. This Amendment
may be executed in accordance with Section 10.13 of the Securities Purchase
Agreement.

 

[The remainder of the page is intentionally left blank]

4

 

IN WITNESS WHEREOF, the Purchaser, the Company, and each Guarantor have caused
this Amendment to be duly executed as of the date first written above.

 



  COMPANY:       THE AMACORE GROUP, INC.

By: /s/ Jay Shaffer          
        Name: Jay Shafer
        Title: CEO  

 

 

 

 

PURCHASER:

 

 

VICIS CAPITAL MASTER FUND

 

By: Vicis Capital, LLC, its investment advisor

 

 

By: /s/ Keith W. Hughes          
       Name: Keith W. Hughes

       Title:  Chief Financial Officer

 

 

 



5

 

 

 

 



GUARANTORS:



 

AMACORE DIRECT MARKETING, INC.



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

US HEALTH BENEFITS GROUP, INC.



 

By : /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

   

LIFEGUARD BENEFIT SERVICES, INC.



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

US HEALTHCARE PLANS, INC.



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

 

   

JRM BENEFITS CONSULTANTS, LLC



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

ON THE PHONE, INC.



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

 

   

TELEPROTECT 800, LLC



 

By: /s/ Jay Shafer     

       Name: Jay Shafer

       Title: CEO

 

 



 

 

 

